Abatement Order filed June 21, 2018




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-18-00160-CV
                                     ____________

                           J. PAUL CARVER, Appellant

                                           V.

                         CYNTHIA CLAYTON, Appellee


                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014-65040

                             ABATEMENT ORDER

      The reporter’s record in this case was due April 3, 2018. See Tex. R. App. P.
35.1. On April 5, 2018, this court ordered the court reporter to file the record within
30 days. When the court reporter failed to file the record as ordered, this court again
ordered the court reporter to file the record within 30 days, and instructed the court
reporter that if the record was not filed, the court may order the trial court to conduct
a hearing to determine the reason for failure to file the record. The record has not
been filed with the court. The trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). It is
the duty of the trial court to ensure that its reporter’s work is timely accomplished
by setting work priorities. Tex. R. App. P. 13.3. Because the reporter’s record has
not been filed timely as ordered, we issue the following order.

      We direct the judge of the 80th District Court to conduct a hearing at which
the court reporter, appellant’s counsel, and appellee’s counsel shall participate to (a)
determine the reason for failure to file the record; (b) establish a date certain when
the reporter’s record will be filed, and (c) make findings as to whether the court
reporter should be held in contempt of court for failing to file the reporter’s record
timely as ordered. We order the court to prepare a record, in the form of a reporter’s
record, of the hearing. The judge shall make findings of fact and conclusions of law,
and shall order the trial clerk to forward to this court a supplemental clerk’s record
containing the findings and conclusions. The hearing record and supplemental
clerk’s record shall be filed with the clerk of this court within 30 days of the date of
this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. If the court reporter files the record
before the date set for the hearing, the appeal will be reinstated and the trial court
need not hold a hearing.



                                    PER CURIAM


Panel consists of Chief Justice Frost and Justices Donovan and Brown.